ALDERMAN, Judge,
dissenting:
I think the decision of the Supreme Court in In re Estate of McCartney, 299 So.2d 5 (Fla.1974), is controlling. It is directly on point and cannot be distinguished. In McCartney, the Supreme Court held that under Article X, Section 4 of the Florida Constitution as adopted in 1968, a testator could properly devise homestead property to his surviving spouse, in absence of a minor child, and was not restricted to devising a life estate to his spouse with a vested remainder in his adult children. Right or wrong, this is the Supreme Court’s interpretation of this section of the constitution. Even if we think the Supreme Court was wrong in this instance, we do not have the right to overrule its precedent. Hoffman v. Jones, 280 So.2d 431 (Fla.1973).
I would affirm.